


Exhibit 10.1

 

FGX INTERNATIONAL HOLDINGS LIMITED

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Agreement

 

1.                                     Grant of Option. FGX INTERNATIONAL
HOLDINGS LIMITED (the “Company”) hereby grants, as of         (“Date of Grant”),
to            (the “Optionee”) an option (the “Option”) to purchase up to
         ordinary shares of the Company, no par value per share (the “Shares”),
at an exercise price per share equal to $    (the “Exercise Price”). The Option
shall be subject to the terms and conditions set forth herein. The Option was
issued pursuant to the Company’s 2007 Incentive Compensation Plan (the “Plan”),
which is incorporated herein for all purposes. The Option is a Non-Qualified
Stock Option, and not an Incentive Stock Option. The Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.

 

2.                                     Definitions. Unless otherwise provided
herein, terms used herein that are defined in the Plan and not defined herein
shall have the meanings attributed thereto in the Plan.

 

3.                                     Exercise Schedule. Except as otherwise
provided in Sections 6 or 9 of this Agreement, or in the Plan, the Option is
exercisable in installments as provided below, which shall be cumulative. To the
extent that the Option has become exercisable with respect to a percentage of
Shares as provided below, the Option may thereafter be exercised by the
Optionee, in whole or in part, at any time or from time to time prior to the
expiration of the Option as provided herein. The following table indicates each
date (the “Vesting Date”) upon which the Optionee shall be entitled to exercise
the Option with respect to the percentage of Shares granted as indicated beside
the date, provided that the Continuous Service of the Optionee continues through
and on the applicable Vesting Date:

 

Percentage of Shares

 

Number of Shares

 

Vesting Date

  

 

  

 

  

  

 

  

 

  

  

 

  

 

  

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.

 

4.                                     Method of Exercise. The vested portion of
this Option shall be exercisable in whole or in part in accordance with the
exercise schedule set forth in Section 3 hereof by written notice which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised, and such other representations and
agreements as to the holder’s

 

1

--------------------------------------------------------------------------------


 

investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan. Such written notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company or his or her designee. The written notice shall be
accompanied by payment of the Exercise Price. This Option shall be deemed to be
exercised after both (a) receipt by the Company of such written notice
accompanied by the Exercise Price and (b) arrangements that are satisfactory to
the Committee in its sole discretion have been made for Optionee’s payment to
the Company of the amount, if any, that is necessary to be withheld in
accordance with applicable Federal or state withholding requirements. No Shares
shall be issued pursuant to the Option unless and until such issuance and such
exercise shall comply with all relevant provisions of applicable law, including
the requirements of any stock exchange upon which the Shares then may be traded.

 

5.                                     Method of Payment. Payment of the
Exercise Price shall be by any of the following, or a combination thereof, at
the election of the Optionee:  (a) cash; (b) check; (c) to the extent permitted
by the Committee, with Shares owned by the Optionee, or the withholding of
Shares that otherwise would be delivered to the Optionee as a result of the
exercise of the Option, (d) pursuant to a “cashless exercise” procedure, by
delivery of a properly executed exercise notice together with such other
documentation, and subject to such guidelines, as the Committee shall require to
effect an exercise of the Option and delivery to the Company by a licensed
broker acceptable to the Company of proceeds from the sale of Shares sufficient
to pay the Exercise Price and any applicable income or employment taxes, or
(e) such other consideration or in such other manner as may be determined by the
Committee in its absolute discretion.

 

6.                                     Termination of Option.

 

(a)                                  General. Any unexercised portion of the
Option shall automatically and without notice terminate and become null and void
at the time of the earliest to occur of the following:

 

(i)                                     unless the Committee otherwise
determines in writing in its sole discretion, three months after the date on
which the Optionee’s Continuous Service is terminated other than by reason of
(A) a Disability of the Optionee as determined by a medical doctor satisfactory
to the Committee or (B) the death of the Optionee;

 

(ii)                                  twelve months after the date on which the
Optionee’s Continuous Service is terminated by reason of a Disability as
determined by a medical doctor satisfactory to the Committee;

 

(iii)                               (A) twelve months after the date of
termination of the Optionee’s Continuous Service by reason of the death of the
Optionee, or, if later, (B) three months after the date on which the Optionee
shall die if such death shall occur during the one year period specified in
Section 6(a)(ii) hereof; or

 

(iv)                              the tenth anniversary of the date as of which
the Option is granted.

 

(b)                                 Cancellation. To the extent not previously
exercised, (i) the Option shall terminate immediately in the event of (A) the
liquidation or dissolution of the Company, or (B) any reorganization, merger,
consolidation or other form of corporate transaction in which the Company does
not survive or the Shares are exchanged for or converted into securities issued
by

 

2

--------------------------------------------------------------------------------


 

another entity, or an affiliate of such successor or acquiring entity, unless
the successor or acquiring entity, or an affiliate thereof, assumes the Option
or substitutes an equivalent option or right pursuant to Section 10(c) of the
Plan, and (ii) the Committee in its sole discretion may by written notice
(“cancellation notice”) cancel, effective upon the consummation of any
transaction that constitutes a Change in Control, the Option (or portion
thereof) that remains unexercised on such date. The Committee shall give written
notice of any proposed transaction referred to in this Section 6(b) a reasonable
period of time prior to the closing date for such transaction (which notice may
be given either before or after approval of such transaction), in order that the
Optionee may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction). The Optionee may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).

 

7.                                     Transferability. Unless otherwise
determined by the Committee, the Option granted hereby is not transferable
otherwise than by will or under the applicable laws of descent and distribution,
and during the lifetime of the Optionee the Option shall be exercisable only by
the Optionee, or the Optionee’s guardian or legal representative. In addition,
the Option shall not be assigned, negotiated, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the Option shall not be subject
to execution, attachment or similar process. Upon any attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the Option by reason of any execution, attachment or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

8.                                     No Rights of Stockholders. Neither the
Optionee nor any personal representative (or beneficiary) shall be, or shall
have any of the rights and privileges of, a stockholder of the Company with
respect to any Shares purchasable or issuable upon the exercise of the Option,
in whole or in part, prior to the date on which the Shares are issued.

 

9.                                     Acceleration of Exercisability of Option.

 

(a)           Acceleration Upon Certain Terminations or Cancellations of Option.
This Option shall become immediately fully exercisable in the event that, prior
to the termination of the Option pursuant to Section 6 hereof, (i) the Option is
terminated pursuant to Section 6(b)(i) hereof, or (ii) the Company exercises its
discretion to provide a cancellation notice with respect to the Option pursuant
to Section 6(b)(ii) hereof.

 

(b)           Acceleration Upon Change in Control. This Option shall become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, and during the Optionee’s Continuous
Service, there is a “Change in Control”, as defined in Section 9(b) of the Plan.

 

10.                               No Right to Continued Employment. Neither the
Option nor this Agreement shall confer upon the Optionee any right to continued
employment or service with the Company.

 

3

--------------------------------------------------------------------------------


 

11.                               Law Governing. This Agreement shall be
governed in accordance with and governed by the internal laws of the State of
Delaware.

 

12.                               Interpretation / Provisions of Plan Control.
This Agreement is subject to all the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan adopted by the
Committee as may be in effect from time to time. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Optionee accepts the Option subject to all of the
terms and provisions of the Plan and this Agreement. The undersigned Optionee
hereby accepts as binding, conclusive and final all decisions or interpretations
of the Committee upon any questions arising under the Plan and this Agreement,
unless shown to have been made in an arbitrary and capricious manner.

 

13.                               Notices. Any notice under this Agreement shall
be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the Company’s Secretary
at 500 George Washington Highway, Smithfield, Rhode Island 02917, or if the
Company should move its principal office, to such principal office, and, in the
case of the Optionee, to the Optionee’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.

 

 

COMPANY:

 

 

 

FGX INTERNATIONAL HOLDINGS

 

LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

 

OPTIONEE:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
